Mr. Justice McSurely delivered the opinion of the court. 2. Negligence, § 182*'—when evidence as to habits for care admissible. In an action for the wrongful death of a railway employee who was struck by an engine while crossing defendant’s tracks at night, evidence as to the habits of decedent for care and caution are admissible, there being no eyewitnesses, neither the engineer on the train nor decedent’s companion, who had immediately preceded him across the tracks and barely escaped being struck, having actually seen the accident. 3. Negligence, § 182*—when not essential to show habits of decedent as to sobriety. In an action for the death of an employee, where there were no eyewitnesses to the accident, evidence as to the habits of decedent for care and caution is not rendered incompetent because there was not also testimony' as to habits of sobriety. 4. Death, § 67*—when damages not excessive. A verdict of three thousand dollars in an action for the wrongful death of a switchman, where the widow testified that her only source of income was what her husband made, is not excessive. 5. Instructions, § 151*—when properly refused as embodied in other given. Instructions requested by defendant as to the duty to exercise care toward decedent are properly refused where they cover essentially the same point included in the instructions given in behalf of the plaintiff.